J-S38005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

STEVEN ALLEN MUMMERT

                            Appellant                    No. 1635 MDA 2014


     Appeal from the Judgment of Sentence entered on August 28, 2014
               In the Court of Common Pleas of Adams County
          Criminal Division at Nos.:   CP-01-CR-0000291-2014
                                       CP-01-CR-0000528-2013
                                       CP-01-CR-0000882-2013


BEFORE: WECHT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY WECHT, J.:                              FILED OCTOBER 14, 2015

       Steven Mummert appeals his August 28, 2014 judgments of sentence,

which were entered at the three docket numbers noted above (hereinafter

291 of 2014, 528 of 2013, and 882 of 2013, respectively). The sentences

consisted of one new sentence imposed upon a negotiated guilty plea and

two revocation sentences of the intermediate punishment sentences imposed

at 528 and 882 of 2013, which arose from violations caused by the new

crime charged at 291 of 2014.           In lieu of an advocate’s brief, counsel for

Mummert has filed an Anders/Santiago brief1 averring that Mummert has

____________________________________________


1
      See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349, 361 (Pa. 2009). In Santiago, our Supreme Court
developed certain rules to ensure compliance with the principles underlying
(Footnote Continued Next Page)
J-S38005-15



no non-frivolous issues to pursue on appeal.           As well, counsel has filed a

petition to withdraw as counsel.           After careful review, we grant counsel’s

petition to withdraw and affirm Mummert’s judgments of sentence.

      The facts underlying the issue presented are immaterial to our

disposition of the instant appeal.           Accordingly, we relate only the case’s

procedural history, which the trial court fully related in its first Rule 1925(a)

opinion:

      This appeal raises, in a consolidated fashion, challenges to two
      separate Orders.1 On appeal, [Mummert] raises a boilerplate
      claim that the sentencing court manifestly abused its discretion
      in sentencing [Mummert]. To aid in disposition of the appeal,
      the procedural history of each case will be separately discussed.

      ______________________
           1
              [Mummert], in his Notice of Appeal, challenged three
           separate orders including the sentencing order in [291 of
           2014] in addition to those captioned hereinabove[, i.e.,
           528 and 882 of 2013]. In his Concise Statement of
           [Errors] Complained of on Appeal, [Mummert] challenges
           only the sentencing orders in [528 and 882 of 2013].
           Accordingly, any claims raised in [291 of 2014] are
           waived. Everett Cash Mut. Ins. Co. v. T.H.E. Ins. Co.,
           804 A.2d 31 (Pa. Super. 2002).[2]


                       _______________________
(Footnote Continued)

the Anders decision. Thus, it is common practice in this Court to refer to
briefs filed thereunder as “Anders/Santiago briefs.”
2
       In 291 of 2014, Mummert entered a negotiated guilty plea to forgery
as a felony of the third degree. As per the terms of the plea agreement, the
trial court sentenced him to 36 months of probation consecutive to any other
sentence for which he was under supervision. Consistently with the trial
court’s account, before this Court Anders counsel identifies a challenge only
(Footnote Continued Next Page)


                                            -2-
J-S38005-15


      In [528 of 2013, Mummert] originally pled guilty on September
      16, 2013, to receiving stolen property as a misdemeanor of the
      first degree.2 Pursuant to a negotiated agreement, [Mummert]
      was sentenced to 24 months in the county intermediate
      punishment program. While under supervision, [Mummert] was
      convicted of forgery as a felony of the third degree.3 As a result
      of his conviction on the new charge, [Mummert] was revoked
      from his sentence of intermediate punishment and resentenced
      on August 28, 2014, to serve a sentence of no less than one
      year nor more than five years [incarceration] to run concurrently
      with the sentenced imposed in [882 of 2013], however,
      consecutive to any other sentence [Mummert] was serving.
      [Mummert] filed a Post-Sentence Motion for Reconsideration on
      September 8, 2014, claiming that the imposition of the sentence
      consecutive to a sentence of probation on the new felony
      conviction resulted in an excessive sentence totaling eight years
      of supervision. The motion was denied by the sentencing court
      [on September 9, 2014] without a hearing.

      ______________________
          2
              18 Pa.C.S. § 3925.
          3
              18 Pa.C.S. § 4101(a)(3).

      In [882 of 2013], [Mummert] was originally convicted of
      terroristic threats as a misdemeanor of the first degree4 on
      November 18, 2013, following a plea of guilty which was entered
      pursuant to a negotiated plea agreement. Pursuant to that
      agreement, [Mummert] was sentenced to 24 months of county
      intermediate punishment. Following his conviction on the new
      forgery charge, which occurred while on supervision, [Mummert]
      was also revoked in this matter.          On August 28, 2014,
      [Mummert] was resentenced [to incarceration] in a state
      correctional institution of no less than one year nor more than
      five years to run concurrent with the sentence imposed in [528
      of 2013], however, consecutive to any other sentence
      [Mummert] was serving. Once again, [a] timely Post-Sentence

                       _______________________
(Footnote Continued)

to the aggregate effect of the sentences entered at 528 and 882 of 2013.
See Trial Court Opinion, 12/23/2014, at 1.



                                            -3-
J-S38005-15


      Motion for Reconsideration was filed which was denied by [the
      sentencing court] without [a] hearing.

      ______________________
         4
             18 Pa.C.S. § 2706(a)(1)

Trial Court Opinion (“T.C.O.”), 8/31/2015, at 1-2 (citations modified).

      Mummert filed a unitary notice of appeal at the three above-captioned

docket numbers on September 26, 2014.         On October 6, 2014, the trial

court entered an order directing Mummert to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) within twenty-

one days of the date of that order. When no concise statement was filed

within the prescribed time period, or at all, the trial court, on December 23,

2014, issued an opinion pursuant to Pa.R.A.P. 1925(a).       Therein, the trial

court, correctly noting that the failure to file a concise statement when

directed to do so typically results in waiver pursuant to Rule 1925(b)(4)(vii),

expressed uncertainty as to what issues Mummert might intend to raise, and

opined that this appeal should be quashed or dismissed due to waiver

issues. See T.C.O., 12/23/2014, at 2-3 (citing Everett Cash Mut. Ins, Co.

v. T.H.E. Ins. Co., 804 A.2d 31 (Pa. Super. 2002)).

      These events prompted this Court to remand Mummert’s appeal,

rather than deem it waived, for the proper filing of a Rule 1925(b) concise

statement nunc pro tunc and the trial court’s preparation of an opinion on

the merits of the issues raised by Mummert, as required by Rule 1925(a).

See Commonwealth v. Mummert, 1635 MDA 2014 (Pa. Super. June 22,



                                       -4-
J-S38005-15



2015) (unpublished memorandum) (outlining detailed reasoning in support

of remand).3

        The trial court complied with our order, ordering Mummert to file a

concise statement nunc pro tunc. Mummert timely complied. Notably, in his

concise statement, Mummert challenged only his one to five-year sentences

in each of his revocation cases, docketed at 528 and 882 of 2013, upon the

basis that imposing them consecutively to his probation sentence at 291 of

2014 rendered his aggregate sentence manifestly excessive. Thus, as noted

in the trial court’s August opinion, Mummert waived any intended challenge

to his sentence at 291 of 2014 for purposes of appeal. Furthermore, in his

nunc pro tunc concise statement, Mummert’s asserted error was entirely

consistent with the issue raised and discussed in the Anders/Santiago brief

that had already been filed in this Court.

        In response to Mummert’s timely nunc pro tunc concise statement, the

trial court issued its opinion on the merits on December 23, 2014, from

which the above procedural history has been drawn. Therein, the trial court

squarely addressed the issue presented, observing that trial court enjoys

broad    discretion    to   impose    sentences   concurrently   or   consecutively,


____________________________________________


3
       Our remand was consistent with Pa.R.A.P. 1925(c)(3), which provides
that, “[i]f an appellant in a criminal case was ordered to file a Statement and
failed to do so, such that counsel has been per se ineffective, the appellate
court shall remand for the filing of a Statement nunc pro tunc and for the
preparation and filing of an opinion by the judge.”



                                           -5-
J-S38005-15



explaining that bald statements of excessiveness arising from consecutivity

do   not   present     a   substantial   question       under    Pa.R.A.P. 2119(f),   and

concluding that Mummert’s challenge did not warrant relief.                 See T.C.O.,

12/23/2014, at 3-4.

      Our earlier memorandum remanding the case did not direct that the

parties file additional briefs following the completion below of all Rule 1925

procedures. The nunc pro tunc concise statement, the trial court’s opinion in

response    thereto,       and   the   briefs   filed    by     Mummert   and   by    the

Commonwealth all fully address the lone issue identified by counsel as

pertinent in this appeal. Consequently, only delay would result were we to

direct further briefing. The procedural irregularities having been cured, this

case now is ripe for our review.

      In his Anders/Santiago brief, counsel for Mummert raises the

following question:

      Did the sentencing court manifestly abuse its discretion when it
      sentenced [Mummert] to serve a sentence of no less than 1 year
      nor more than 5 years in a State Correctional Institution on [528
      and 882 of 2013], to run concurrently with one another, but
      consecutive to any other sentence?

Brief for Mummert at 5.

      Because counsel for Mummert proceeds pursuant to Anders and

Santiago, this Court first must pass upon counsel’s petition to withdraw

before reviewing the merits of the sentencing issue counsel presents.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en



                                          -6-
J-S38005-15



banc). Prior to withdrawing as counsel under Anders, counsel must file a

brief that meets the requirements established by our Supreme Court in

Santiago.      Pursuant thereto, the     brief must    provide   the   following

information:

      (1)   a summary of the procedural history and facts, with
            citations to the record;

      (2)   reference to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   counsel’s conclusion that the appeal is frivolous; and

      (4)   counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel also must provide a copy of the Anders brief to his client.

Attending the brief must be a letter that advises the client of his rights to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.”

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007); see

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010). Finally,

to facilitate our review of counsel’s satisfaction of his obligations, he must

attach to his petition to withdraw the letter that he transmitted to his client.

See Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).




                                     -7-
J-S38005-15



       Our review of counsel’s petition to withdraw and the accompanying

brief demonstrates that counsel has satisfied Santiago’s requirements.

Counsel has provided a procedural history detailing the events relevant to

this appeal with appropriate citations to the record. See Brief for Mummert

at 6-7.     Counsel also has articulated Mummert’s stated issue and has

analyzed the information presented to the sentencing court that is favorable

to Mummert’s appeal. Ultimately, counsel has concluded that Mummert has

no non-frivolous bases upon which to challenge his sentence, nor any other

non-frivolous issues to raise, because the essence of Mummert’s argument

for establishing that his revocation sentences at 528 and 882 of 2013

reflected an abuse of discretion would be the trial court’s failure to consider

mitigating factors, which does not, without more, establish grounds for relief

from the discretionary aspects of his sentences. See id. at 10-13.

       Counsel also sent Mummert a letter informing him that counsel

identified no meritorious issues to pursue on appeal; that counsel filed an

application to withdraw from Mummert’s representation; and that Mummert

could elect to find new counsel or to proceed pro se.4 Counsel has attached

the letter to his petition to withdraw, as required by Millisock. See Petition

to Withdraw as Counsel, 7/28/2014 (letter dated 7/24/2014). Accordingly,



____________________________________________


4
     Mummert has not filed any documents with this Court through retained
counsel or pro se.



                                           -8-
J-S38005-15



counsel has complied with Santiago’s technical requirements.              See

Millisock, 873 A.2d at 751.

      Before we grant counsel’s petition to withdraw, however, we must

conduct an independent review of the record to determine whether this

appeal is, as counsel claims, wholly frivolous, or if Mummert has any non-

frivolous issues that warrant advocacy by counsel. Santiago, 978 A.2d at

355 (quoting Anders, 386 U.S. at 744) (“[T]he court—not counsel—then

proceeds, after a full examination of all the proceedings, to decide whether

the case is wholly frivolous. If it so finds it may grant counsel’s request to

withdraw . . . .”).   As noted, the lone such issue identified by counsel

concerns the alleged excessiveness of Mummert’s aggregate sentence,

where the two challenged sentences at 528 and 882 of 2013, while imposed

concurrently with each other, were imposed to be consecutive relative to the

three-year sentence of probation that was imposed in 291 of 2014.

      Sentencing is a matter that is within the sound discretion of the trial

court, which will not be disturbed on appeal absent an abuse of that

discretion.   Commonwealth v. Dykes, 541 A.2d 1, 6 (Pa. Super. 1988).

To constitute an abuse of discretion, a sentence must either exceed the

statutory limits or be patently excessive. Commonwealth v. White, 491

A.2d 252 (1985).

      We have held as follows:




                                    -9-
J-S38005-15


       The imposition of sentence following the revocation of
       probation[5] is vested within the sound discretion of the trial
       court, which, absent an abuse of that discretion, will not be
       disturbed on appeal. An abuse of discretion is more than an
       error in judgment—a sentencing court has not abused its
       discretion unless the record discloses that the judgment
       exercised was manifestly unreasonable, or the result of
       partiality, prejudice, bias or ill[ ]will.

Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa. Super. 2000) (citations

and internal quotation marks omitted). “Our standard of review is limited to

determining the validity of the probation revocation proceedings and the

authority of the       sentencing court to consider the             same sentencing

alternatives    that    it   had    at   the   time    of   the   initial   sentencing.”

Commonwealth v. Hoover, 909 A.2d 321, 322-23 (Pa. Super. 2006).

       Upon    revocation      of   intermediate      punishment,    “the    sentencing

alternatives available to the court shall be the same as were available at the

time of initial sentencing.”        42 Pa.C.S. § 9771.       A court may impose a

sentence of total confinement for a revocation under the following

circumstances:

          (1)      the defendant has been convicted of another
          crime; or

          (2)      the conduct of the defendant indicates that it is
          likely that he will commit another crime if he is not
          imprisoned; or


____________________________________________


5
      The legal standards that apply to revocations of parole and probation
apply equally to revocations of county intermediate punishment. See, e.g.,
Commonwealth v. Cartrette, 83 A.2d 1030 (Pa. Super. 2013).



                                          - 10 -
J-S38005-15


          (3)      such a sentence is essential to vindicate the
          authority of the court.


42 Pa.C.S. § 9771(c).

       A claim that a sentence is excessive presents a challenge to the

discretionary aspects of sentence.             Commonwealth v. Ahmad, 961 A.2d

884, 886 (Pa. Super 2008). “A challenge to the discretionary aspects of a

sentence must be considered a petition for permission to appeal, as the right

to pursue such a claim is not absolute.” Commonwealth v. McAfee, 849

A.2d 270, 274 (Pa. Super. 2004).                To obtain review of the merits of a

challenge to the discretionary aspects of a particular sentence, an appellant

must include a Pa.R.A.P. 2119(f) statement in his or her brief.6           Therein,

“the appellant must show that there is a substantial question that the

sentence imposed is not appropriate under the Sentencing Code.” McAfee,

849 A.2d at 274. A substantial question requires a demonstration that “the

sentence violates either a specific provision of the sentencing scheme set

forth in the Sentencing Code or a particular fundamental norm underlying
____________________________________________


6
       In pertinent part, Rule 2119 provides the following:

       (f) Discretionary aspects of sentence. An appellant who
       challenges the discretionary aspects of a sentence in a criminal
       matter shall set forth in his brief a concise statement of the
       reasons relied upon for allowance of appeal with respect to the
       discretionary aspects of a sentence.       The statement shall
       immediately precede the argument on the merits with respect to
       the discretionary aspects of sentence.

Pa.R.A.P. 2119(f).




                                          - 11 -
J-S38005-15



the sentencing process.”   Commonwealth v. Tirado, 870 A.2d 362, 365

(Pa. Super. 2005) (quoting Commonwealth v. Mouzon, 812 A.2d 617, 627

(Pa. 2002)). “Our inquiry must focus on the reasons for which the appeal is

sought, in contrast to the facts underlying the appeal, which are necessary

only to decide the appeal on the merits.” Id. (quoting Commonwealth v.

Goggins, 748 A.2d 721, 727 (Pa. Super. 2000) (en banc)) (emphasis in

Goggins).

     The Rule 2119(f) statement enables this Court to determine whether

the appellant has raised a substantial question. Commonwealth v. Kiesel,

854 A.2d 530, 532 (Pa. Super. 2004).         Counsel has provided such a

statement in this matter. Therein, counsel asserts that the imposition of the

two appealed sentences consecutively to his three-year probationary

sentence for forgery was “contrary to the fundamental norms which underlie

the sentencing process.” Brief for Mummert at 9 (quoting Commonwealth

v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005)).

     Accordingly, our independent review must begin with an examination

of whether a substantial question may be raised in connection with the

challenged sentences.   As thoroughly documented by the Commonwealth,

this Court generally has found that no substantial question lies when the

challenge asserted is based upon blanket claims of excessiveness, or a trial

court’s exercise of discretion in determining whether and to what extent to

impose a given sentence concurrently to or consecutively with another

sentence. See Brief for the Commonwealth at 13-23; see Commonwealth

                                   - 12 -
J-S38005-15



v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014) (“A challenge to the

imposition of consecutive rather than concurrent sentences does not present

a substantial question regarding the discretionary aspects of sentence.”

(quoting     Commonwealth          v.    Johnson,      961     A.2d      877,     880

(Pa. Super. 2008)). But see Commonwealth v. Austin, 66 A.3d 798, 808

(Pa. Super. 2013) (quoting Commonwealth v. Lamonda, 52 A.2d 365,

372 (Pa. Super. 2012) (en banc)) (“[T]he imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in . . . the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh,     considering   the   nature   of   the   crimes    and   the   length    of

imprisonment.”).

      Mummert’s available arguments sound variously in propositions that

that Pennsylvania courts generally have found do not present substantial

question. First, while allegations of excessiveness due to consecutivity may

present a substantial question, they do so only in cases where such a

sentence “raises the aggregate sentence to[] what appears upon its face to

be[] an excessive level in light of the criminal conduct at issue in the case.”

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (quoting

Commonwealth v. Matromarino, 2 A.3d 581, 587 (Pa. Super. 2010)).

Also of note, we have held as follows:

      [A]n allegation that the sentencing court failed to consider
      mitigating factors generally does not raise a substantial question
      for our review. Moreover, where . . . the sentencing court had
      the benefit of a pre-sentence investigation report, we can
      assume the sentencing court was aware of relevant information

                                        - 13 -
J-S38005-15


      regarding the defendant’s character and weighed               those
      considerations along with mitigating statutory factors.

Commonwealth v. Rhoades, 8 A.3d 912, 918-19 (Pa. Super. 2010)

(citations and internal quotation marks omitted).

      Mummert’s sentence for a felony of the third degree at 291 of 2014

was three years’ probation, despite the fact that it was at a third offense.

His original sentences for two misdemeanors of the first degree (528 and

882 of 2013) were, at each charge, two years’ of intermediate punishment.

Following his plea at 291 of 2014, the trial court imposed concurrent

revocation sentences of one to five years’ incarceration, set to run

consecutively to his probationary sentence at 291 of 2014.           Thus, his

aggregate sentence could amount to two years’ incarceration followed by

three years’ parole followed by three years’ probation, for a minimum

aggregate sentence of eight years’ supervision, with as few as two years

served in a state correctional institution, and, in its harshest scenario, would

involve five years’ incarceration followed by three years’ probation.       The

maximum sentence of confinement for one misdemeanor of the first degree

is five years, and Mummert pleaded guilty to two such charges.          See 18

Pa.C.S. § 1104(1). The maximum sentence for a felony of the third degree

is seven years. See 18 Pa.C.S. § 1103(3). Thus, in the aggregate, the trial

court could have sentenced Mummert to a maximum sentence of up to

seventeen years’ incarceration. Although at 528 and 882 of 2013, the trial

court imposed maximum sentences that were the longest allowed by law,



                                     - 14 -
J-S38005-15



the minimum sentences were considerably lower.            Furthermore, the

sentences were imposed concurrently rather than consecutively. And finally,

those sentences were imposed only after Mummert failed to avoid re-

offending while serving two sentences of intermediate punishment.

      In light of the above principles, we find that Anders counsel correctly

concluded that no substantial question could be established in this case.

Due to Mummert’s new offense, the trial court had a sound statutory basis

for sentencing Mummert to total confinement.         As well, the aggregate

sentence duly imposed in the instant matter after Mummert failed to serve

two two-year sentences of intermediate punishment did not approach the

maximum sentence available to the court.         Furthermore, there were no

discernible irregularities in the revocation proceedings, and the court both

had a presentence investigation report to consider as well as Mummert’s

own testimony in mitigation. Finally, after thoroughly reviewing the record,

we find no other non-frivolous issue Mummert might raise on appeal.

Accordingly, Mummert is entitled to no relief.




                                    - 15 -
J-S38005-15



     Judgment of sentence affirmed.     Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                               - 16 -